El Juez Asociado Se. Feanoo Soto,
emitió la opinión del tribunal.
Este es un caso de desahucio. La demanda se estableció originalmente contra José Algarín, pero más luego Justa González, esposa del demandado, se bizo parte en el proce-dimiento y se constituyó en demandada sin oposición del demandante y con permiso de la corte inferior.
El demandante alegó que es dueño de cierta finca urbana radicada en el pueblo Las Piedras, municipio del mismo nom-bre; que los demandados habitan la casa sin pagar canon o merced alguno por consentimiento del dueño de quien era un empleado José Algarín y que han sido requeridos para desalojarla, lo que han rehusado hacer. Los demandados ne-garon específicamente los hechos alegados en la demanda, y como materia nueva constitutiva de oposición alegaron: que Justa González es la única dueña de la finca urbana objeto de esta acción; que la adquirió de Julio Camacho mediante la intervención de Manuel Márquez, a cuyo favor se ’hizo la escritura, por no hallarse de momento dicha Justa González en el sitio del otorgamiento.
Celebrada la vista del caso la corte inferior dictó sen-tencia declarando con lugar la demanda, y contra esta sen-tencia se ha presentado el presente recurso.
*847El único error señalado por el apelante se refiere a que la corte inferior erró al apreciar la prueba y declarar con lugar el desahucio.
El apelante sostiene que Justa González es dueña del in-mueble y tiende a demostrar que existe un conflicto de títulos, el cual no podía resolverse dentro de los límites de un juicio especial y sumario, como lo es el desañudo. Para que pu-diéramos examinar la cuestión en la forma así planteada se nos hace indispensable que analicemos la prueba que fué practicada por las partes.
El demandante adquirió la finca urbana que describe en su demanda por compra a Avelino Márquez Díaz, mediante escritura otorgada ante el notario Carlos Travecier en 2 de agosto de 1921. Avelino Márquez Díaz y Emilia Eoig Her-nández fueron declarados únicos y universales herederos de su liijo Manuel Márquez Eoig, quien había fallecido el 15 de enero de 1919; y este último había a su vez adquirido dicha finca por compra a Julio Camacho Eamírez, también por es-critura otorgada ante el mismo notario, en marzo 21, 1918. Esta es la prueba documental tal como aparece del récord y ahora debemos insertar las declaraciones que parecen ser más favorables a la causa de la demandada. Empezaremos por su propia declaración que dice: que sostuvo relaciones amorosas con Manuel Márquez, dando por resultado que él la sedujo yéndose a vivir los dos a una casa de él; que le dijo que le iba a comprar una casa y habló con Julio Camacho, vendedor de la casa; que se hizo la compra de la casa y vivieron juntos en ella hasta tres meses después que murió Manuel Márquez; que como a los nueve meses de muerto él, se casó ella con José Algarin y se fué para Ca-guas como seis meses, dejando la casa alquilada; que ella fué quien la alquiló y quien cobraba las rentas; que quien la vivía era Enrique Martínez y le pagaba a ella personal-mente las rentas; que cuando ella estaba en Caguas, Ave-lino Márquez era quien cobraba la mensualidad y se las lie-*848vaba a Caguas cuando la testigo no venía a Las Piedras; que Avelino Márquez era el padre de Manuel Márquez y es-taba enterado que ella vivía con su Rijo y estaba enterado de todo; que inmediatamente después de la muerte de Manuel Márquez ella se fué a vivir a la casa de don Avelino. porque ellos no quisieron que viviese sola y entonces fué que alquiló la casa a Enrique Martínez.
Las declaraciones del vendedor del inmueble, Julio Camacho, y de uno de los inquilinos que fué de la. casa, Enrique Martínez, en lo pertinente, tienen relación con la defensa que opone la demandada. El primero declara: que él era dueño de una casa en la calle Nueva de Las Piedras; que una vez Manuel Márquez le dijo que le vendiera la casa con el objeto de dársela a esta muchacha Justa González y con-vinieron precio, y él lo mandó a firmar la escritura en casa de Travécier, viniendo el testigo como a los tres días a fir-marla; que el testigo encontró a Manuel Márquez en Las Piedras y le pagó la casa; que él trató la escritura a nombre de la muchacha, y que la compra la hizo con la intención de regalársela a esa joven; y el segundo declara: que conoce a la demandada; que vivió en una casa en la calle Nueva de Las Piedras; que el testigo necesitaba una casa para trasladar su familia y habiéndose enterado de que esta casa estaba desocupada, trató de obtenerla en alquiler. Que en primer término habló con don Avelino Márquez y él le dijo que para los efectos del alquiler fuera a su casa y la señora le manifestó a nombre de la demandada lo que pretendía por el alquiler de la casa; que efectuó el primer pago de los alquileres a la señora del Sr. Márquez mediante una carta y después recibió órdenes de don Avelino Márquez para que efectuara el pago a la demandada, habiéndole manifestado que tenía el propósito de ayudarla y ella estuvo tres o cuatro meses recibiendo la renta.
No se puede negar que la compra del inmueble la hizo Manuel Márquez Eoig mientras sostenía relaciones amorosas *849con la demandada Justa González y vivían como marido y mujer. Esta condición que ellos mantenían, viviendo bajo un mismo teclio, es la que sirve de base a Justa González para hacer su alegación de que la compra que realizó Manuel Márquez Eoig fuá para ella, como una donación que re-cibía de su amante, o sea, como una consideración a la misma. Ella aparece haber sido seducida por Manuel Márquez Eoig y que éste concibió la idea de hacerle donación de la casa en que ellos mantuvieron sus relaciones amorosas y como recompensa al disfrute que él de ella recibía así como en atención a sus cuidados, como consecuencia de esas relaciones*. Estos incidentes que suelen ocurrir en la vida real son siem-pre de interés bajo un punto de vista sentimental, pero cual-quiera que sea su impresión en nuestro ánimo, una situación; así había de estar definida en la ley, pero no siéndolo, la; misma ley que rige al presente caso debemos aplicarla rígida y fríamente para que de su aplicación resulten las verda-deras garantías y solemnidades que establece. Manuel Már-quez Eoig no demostró toda la diligencia necesaria para ha-berse cuidado de que su intención hubiera tenido un resul-tado legal y práctico. Si su propósito fue hacer una dona-ción, él no se cuidó de llenar los requisitos que son indispensables y se exigen como un imperativo legal, en los casos de una donación de bienes inmuebles en donde la formalidad de la escritura pública es requisito de esencia para su com-pleta validez. El artículo 641 del Código Civil Eevisado dice:
“Artículo 641. — Para que sea válida la donación de cosa inmue-ble ha de hacerse en escritura pública, expresándose en ella indi-vidualmente los bienes donados y el valor de las cargas que deba satisfacer el donatario.
“La aceptación podrá hacerse en la misma escritura de dona-ción o en otra separada; pero no surtirá efecto si no se hiciese en vida del donante.
* * * # # # -*
“Si cuando se trata de donaciones de bienes raíces ordena el *850código, bajo conminación de nulidad, que se otorguen y acepten por escritura pública, expresándose en ella individualmente los bienes donados y el valor de las cargas que deba satisfacer el donatario, percíbese sin el menor esfuerzo que su objeto es, no sólo autenticar un acto de tanta trascendencia como la donación de bienes inmue-bles, comunicándole la permanencia, solemnidad y efectos de los ins-trumentos públicos, sino colocarla, por virtud de un imperativo legal, en las condiciones requeridas por la Ley Hipotecaria para su ins-cripción en el registro público, salvando así la ineficacia jurídica respecto de tercero.” Scaevola, Código Civil, tomo 11, pág. 565.
Ante la disposición legal que citamos y el comentario a la misma, las declaraciones del primitivo vendedor del in-mueble, Julio Camaclio Ramírez, quien refiere las manifes-taciones del causante, Márquez Roig, acerca de su intención Jle donar la casa, así como los actos posteriores de Justa 'González, después de su muerte, cobrando los alquileres de lá casa, no tienen en absoluto valor legal y ni siquiera en-vuelven un indicio o principio aparente de prueba para que pudiera originar un conflicto de títulos y sostener su pose-sión material del inmueble Rasta resolverse dicho conflicto (dentro de las amplias oportunidades de un juicio ordinario. Y no es posible alegarse que al discurrir sobre este caso y examinar la prueba estamos resolviendo el derecho de pro-piedad de las partes. No es así. Lo que se .ha flecho nece-sario demostrar es que la alegación de la demandada Justa González está desnuda de toda prueba para sostenerla .por-que carece de todo título ya que no cabe equiparar el modo de adquirir en cualquier otro contrato con el de una dona-ción de un inmueble en donde la formalidad de la escritura pública es preceptiva, y sin ella no existe título, como ocurre en el presente caso.
En consecuencia de las consideraciones expuestas, la sen-tencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.